Citation Nr: 0921889	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  03-14 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to 
March 1946.  The appellant is the Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 administrative decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia, which found that service 
connection was not warranted for the cause of the Veteran's 
death and denied entitlement to service connection for 
accrued benefits.  

The appellant's case was previously before the Board in 
August 2006 when the Board remanded the case for further 
action by the originating agency.  The case has been returned 
to the Board for further appellate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in March 2002 due solely to the effects 
of sepsis as a consequence of nonhealing ulcers, a stump 
wound, prolonged bed rest, and malnutrition from a right 
above the knee amputation.

2.  At the time of the Veteran's death, service connection 
was in effect for a scar of the left sternocleidomastoid, 
rated as noncompensably disabling from July 25, 1951.

3.  Sepsis, heart disease, peripheral vascular disease, and 
diabetes mellitus were not incurred during service or until 
many years after discharge and are not otherwise 
etiologically related to active duty service, including 
herbicide exposure.
CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death 
is not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§§ 3.303, 3.312 (2008).

2.  The appellant is not entitled to accrued benefits based 
upon the Veteran's pending claim for service connection for 
diabetes mellitus.  38 U.S.C.A. § 5121; 38 C.F.R. §§ 3.160, 
3.1000.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008) defined VA's duty to 
assist a Veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

With respect to the appellant's claim for accrued benefits, 
such a claim must be adjudicated on the basis of the evidence 
of record at the date of the Veteran's death.  38 C.F.R. § 
3.1000.  No reasonable possibility exists that further notice 
or assistance would aid in substantiating the claim, and any 
deficiencies of notice or assistance are moot.  See 38 
U.S.C.A. § 5103A;  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the duty to notify and assist is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).  

In a letter issued in July 2004, subsequent to the initial 
adjudication of the claims, the RO notified the appellant of 
the evidence needed to substantiate the claims for 
entitlement to service connection for the cause of the 
Veteran's death and entitlement to accrued benefits.  The 
letter also satisfied the second and third elements of the 
duty to notify by informing the appellant that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that she was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was  amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The appellant has substantiated the Veteran's status as a 
Veteran.  She was notified of all elements of the Dingess 
notice, including the disability-rating and effective-date 
elements of the claims, by a September 2006 letter.  

The Court has held that 38 U.S.C.A. § 5103(a) requires that 
compliant VCAA notice, in the context of Death Indemnity 
Compensation (DIC) claims, requires (1) a statement of the 
conditions, if any, for which a Veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

The appellant was notified of the evidence and information 
required to substantiate a DIC claim in the July 2004 VCAA 
letter noted above.  In addition, she was informed in the May 
2003 statement of the case (SOC) that the Veteran was 
service-connected for only one disability at the time of his 
death, a scar in the left sternocleidomastoid rated as 
noncompensably disabling.  Post decisional documents, such as 
an SOC cannot provide valid VCAA notice.  Pelegrini II.  The 
appellant has had a meaningful opportunity to participate in 
the adjudication of her claim after receiving the notice 
provided in the SOC.  Overton v. Nicholson, 20 Vet. App. 427, 
435-7 (2006) (a notice error is not prejudicial if the 
claimant had a meaningful opportunity to participate in the 
adjudication of the claim). She has had nearly five years to 
submit additional argument, submit evidence and request a 
hearing.

As just alluded to, VCAA notice should be given before an 
initial AOJ decision is issued on a claim.  Pelegrini II, 18 
Vet. App. at 119-120.  While complete VCAA notice was 
provided after the initial adjudication of the claims, this 
timing deficiency was remedied by the issuance of VCAA notice 
followed by readjudication of the claims.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claims were 
readjudicated in the April 2009 SSOC.  Therefore, any timing 
deficiency has been remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to a claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the 
appellant, including service treatment records, and records 
from the Durham and Salem VA Medical Centers (VAMCs).

A medical opinion has not been obtained in response to the 
appellant's claim for entitlement to service connection for 
the cause of the Veteran's death.  A medical opinion is 
required in a cause of death claim when necessary to 
substantiate the claim.  DeLaRosa v. Peake, 515 F.3d 1319 
(Fed. Cir. 2008).  As discussed below, there is no competent 
evidence that the conditions that caused or contributed to 
the cause of the Veteran's death may have been related to 
service.  38 U.S.C.A. § 5103A(d) (West 2002).  Absent such 
evidence, there is no indication that a medical opinion could 
substantiate the claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II. Service Connection for Cause of Death

To establish service connection for the cause of a Veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to the cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related thereto.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death but rather it must be shown that there was 
a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs and is evaluated as 100 
percent disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312.

The standards and criteria for determining whether a 
disability is service-connected shall be those applicable 
under 38 U.S.C.A., Chapter 11.  38 U.S.C.A. § 1310(a) (West 
2002).

II. General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Additionally, for Veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as diabetes mellitus 
and cardiovascular-renal disease, are presumed to have been 
incurred in service if such manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the Veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002). Moreover, the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year, after the last 
date on which the Veteran was exposed to an herbicide agent 
during active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(ii) (2008).  In addition, the United States Court 
of Appeals for the Federal Circuit has determined that a 
Veteran is not precluded from establishing service connection 
with proof of actual direct causation.  Stefl v. Nicholson, 
21 Vet. App. 120 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's certificate of death establishes that he died 
in March 2002 due to sepsis as a consequence of nonhealing 
ulcers, a stump wound, prolonged bed rest, and malnutrition 
resulting from a below the knee amputation.

At the time of his death, the Veteran was service-connected 
for a scar of the left sternocleidomastoid rated as 
noncompensable disabling.

There is no medical evidence suggesting that the Veteran's 
cause of death was etiologically related to his active duty 
service.  Medical treatment records and the certificate of 
death establish that the Veteran died from an infection after 
undergoing a below the knee amputation of the right lower 
extremity necessary due to complications from peripheral 
vascular disease and diabetes mellitus.  

Service treatment records are negative for evidence of 
complaints or treatment pertaining to the Veteran's cardiac 
and vascular systems or diabetes mellitus.  Laboratory sugar 
results during service were consistently negative and the 
separation examination in March 1946 is negative for physical 
abnormalities pertinent to the Veteran's cause of death. 

The post-service medical evidence of record establishes that 
the Veteran was diagnosed with heart disease and claudication 
of the right lower extremity by a private physician in August 
and September 1981.  
Adult onset diabetes mellitus was diagnosed at the Durham VA 
Medical Center (VAMC) in March 1982.  

The Veteran continued to undergo treatment for heart disease 
and diabetes mellitus and in January 1993 was evaluated for 
peripheral vascular decease surgery.  In March 1994, he 
reported having bilateral peripheral vascular disease since 
1981.  

In February 2001 the Veteran was seen at the VAMC Emergency 
Department with complaints of severe right heel pain for more 
than a week with paresthesias.  He was diagnosed with a 
diabetic foot ulcer.

Several weeks later, in March 2001, he was provided a 
vascular surgery consultation after complaining of worsening 
pain and coldness in his foot.  Discoloration consistent with 
ischemia or mild cellulitis was noted.  A CT showed 
obliteration of the right common iliac artery and the 
Veteran's ischemis was noted to have progressed to dry 
gangrene in two of his toes.  The Veteran was admitted to the 
VA hospital with progression of diabetic foot ulcers to 
gangrene of the foot.  

In April 2001 the Veteran underwent a right below the knee 
amputation.  After a five day recuperation period, the 
Veteran was discharged from the hospital.  

The Veteran underwent additional procedures on his right 
lower extremity stump in May 2001, June 2001, November 2001, 
and December 2001 due to severe and critical peripheral 
vascular disease, breakdown of the wound, and various 
infections.

In January 2002 the Veteran developed interval necrosis 
around his surgical site that was worrisome due to his poor 
vascular supply to the area.  The Veteran's infection 
gradually worsened, and by March 2002 his physician 
determined that there was no hope of healing the Veteran's 
extensive stump infection.  The Veteran died on March [redacted], 
2002.

There is no evidence suggesting that the Veteran's active 
duty service or service-connected disability played a 
material causal role in his death.  The appellant has not 
reported any such evidence.  Service treatment records are 
negative for evidence of the disabilities that led to the 
Veteran's death, and the post-service record is negative for 
these conditions until 35 years after the Veteran's 
separation from active duty service.

The absence of any clinical evidence for decades after 
service weighs the evidence against a finding that the 
Veteran's disabilities were present in service or in the year 
immediately after service.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

In addition, there is no competent evidence of a nexus 
between the Veteran's military service and his cause of death 
or between his service-connected scar and his cause of death.  
The Board has considered the statements of the appellant, but 
as a lay person, she is not competent to provide an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In light of the absence of any competent evidence supportive 
of a link between the cause of death and service, the Board 
must conclude that the preponderance of the evidence is 
against the claim.  Accordingly, this appeal must be denied.  

IV. Accrued Benefits

An individual entitled to accrued benefits may be paid 
periodic monetary benefits (due and unpaid for a period not 
to exceed two years) to which a payee was entitled at the 
time of his death under existing ratings or based on evidence 
in the file at the time of death.  38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.

The statute governing accrued benefits was amended in January 
2003 to eliminate the prior two-year restriction on the 
payment of accrued benefits.  The revision to the statute 
applies only to deaths occurring on or after the date of 
enactment, which was December 16, 2003.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 
2651 (Dec. 16, 2003).  The amendment does not affect cases 
involving deaths prior to that time, such as this case.  
Accordingly, the two-year limit on benefits is applicable in 
this case.

An application for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c); 38 
C.F.R. § 3.1000(c).

In order to support a claim for accrued benefits, the Veteran 
or other payee must have had a claim pending at the time of 
his death for such benefits or else be entitled to them under 
an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 
5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

In November 2001, five months before his death, the Veteran 
filed a claim for entitlement to service connection for 
diabetes mellitus based on exposure to Agent Orange.  The 
claim was not adjudicated by the RO, therefore, a claim for 
service connection was pending at the time of the Veteran's 
death.  

As noted above, there is no evidence of diabetes mellitus 
during service or until 35 years after the Veteran's 
separation from active duty.  The record also contains no 
competent evidence of a nexus between the Veteran's diabetes 
mellitus and his military service.

In addition, while the Veteran contended in his November 2001 
claim that his diabetes mellitus was due to Agent Orange 
exposure, the record contains no evidence that the Veteran 
was ever exposed to Agent Orange.  In this regard, the Board 
notes that the Veteran had no active duty service in the 
Republic of Vietnam; rather, he served during World War II 
and did not provide any specifics of his claimed herbicide 
exposure.

As there is no evidence that the Veteran served at a time or 
place where herbicides were known to be used, and there is no 
evidence otherwise linking diabetes to service, the 
preponderance of the evidence of record at the time of the 
Veteran's death was against entitlement to service connection 
for diabetes mellitus.  Accordingly, the appeal for accrued 
benefits must also be denied.  38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to accrued benefits is denied.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


